Citation Nr: 1417383	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis, asthma, and/or bronchitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, denied the benefits sought on appeal.  Original jurisdiction over the Veteran's claims was later transferred to the RO in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is of record. 

In February 2012, January 2013, and October 2013, the Board remanded the Veteran's claims on appeal for further evidentiary development.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis, previously identified as hay fever, was noted on his examination when he was accepted for active service.

2.  The Veteran's allergic rhinitis, and resulting associated respiratory complications, at least as likely as not increased in severity during service, and such increase in severity was not clearly and unmistakably due to the natural progression of the disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, due to in-service aggravation, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a respiratory disability.  As this represents a complete grant with respect to the disability sought on appeal with respect to this claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2013).  

If a pre-existing disorder is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder; rather the proper recourse is to bring a claim for service-connected aggravation of that disorder.  In such a case, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to VA to show a lack of aggravation by establishing through clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see 38 C.F.R. § 3.306; Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran's VA examinations of record establish a current respiratory disability, namely allergic rhinitis, which has included manifestations of periodic asthma and apparent bronchitis during the appeal period.  

The Veteran's service treatment records (STRs) included a notation on his September 1989 enlistment examination showing that he suffered from hay fever prior to service.  VA examination reports suggest that hay fever is the same as allergic rhinitis.  Continuing STRs show that the Veteran suffered from bronchitis in November 1989, and from several upper respiratory infections, including in January 1991, March 1991, May 1991, June 1991, November 1991, and November 1992.  On his March 1993 report of medical history in associating with his separation examination, he reported having sinusitis in addition to hay fever.  

Post-service treatment records, including VA treatment records, additionally show treatment for respiratory infections.  In his January 2010 VA Form 9, he reported having continual respiratory problems since service.  He testified during his Board hearing that he received treatment for respiratory problems while living in Canada as early as 2000.  The VA examination reports of record have concluded that the Veteran's underlying respiratory disability continues to be allergic rhinitis.  

Additionally, in a January 2014 opinion a VA examiner suggested that the Veteran's allergic rhinitis increased in severity during service.  Aggravation of preexisting allergic rhinitis is also made apparent by other evidence of record.  While there is minimal information regarding a baseline severity of his allergic rhinitis at entry into active service, the record reveals that he had many manifestations of respiratory disability, including a first episode of bronchitis during service.  The Veteran reported during his March 2013 VA examination that has continued to experience fairly regular episodes of bronchitis since his separation from service.  The examiner noted a common association between allergic rhinitis and bronchitis.  The Veteran additionally developed asthma which the examiner also associated with allergic rhinitis.  In light of this evidence, the Board finds it reasonable to conclude that the Veteran's allergic rhinitis increased in severity during service.  

While the examiner opined in the January 2014 VA examination report that the increase in disability of the Veteran's respiratory condition was not beyond the natural progression of the disability, she did not provide a clear reason for this opinion, but rather focused on the Veteran's apparent lack of recent treatment for respiratory conditions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As such the Board affords this opinion minimal probative value.  Indeed, even if the frequency of the Veteran's symptoms post-service, to include episodes of bronchitis, are not particularly high, this is to be compared with the pre-service baseline, which involved no documented episodes of bronchitis.  When viewed this way, and resolving doubt in the Veteran's favor, a finding of in-service aggravation is warranted.  This is especially so in the instant appeal, which requires application of the heightened standard surrounding claims of service connection based on in-service aggravation of a preexisting disability.  To deny the claim, the evidence must be clear and unmistakable that aggravation did not occur.  The negative opinions of record cannot be found to have met that high standard.

In sum, the Board finds that there is no clear and unmistakable evidence of record to satisfy VA's duty to rebut the presumption of aggravation of the Veteran's preexisting allergic rhinitis.  Therefore, the Board finds that service connection for the claimed respiratory disability may be allowed. 

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for a respiratory disability, based upon in-service aggravation, is granted.  See 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a respiratory disability is granted.


REMAND

The Board previously remanded the Veteran's back disability claim in order to obtain an adequate medical opinion with respect to the etiology of diagnosed back disabilities, taking into consideration his credible report of an in-service back injury.  

Following the most recent, October 2013, remand of the back disability claim, yet another VA examination was obtained, in January 2014, that mainly focused on the current severity of diagnosed degenerative disc disease and lumbar strain.  While the examiner provided a brief opinion at the end of the report that the Veteran's back disability was less likely than not incurred in or cause by an in-service injury, event, or disease, the only rationale for this opinion was that there was no evidence of treatment for a low back disability in the Veteran's STRs.  Additionally, the examiner did not address the previously diagnosed herniated disc.  This opinion remains inadequate for determining the etiology of the Veteran's claimed low back disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, another remand of this claim is necessary to obtain an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an orthopedic specialist, if possible, to obtain an opinion regarding the etiology of the Veteran's claimed back disability.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

After thoroughly reviewing the evidence of record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability, to include degenerative disc disease, chronic strain, and herniated disc had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury, including as a result of the alleged incident where the Veteran was struck in the back by a door bolt.  

For purposes of this opinion, the examiner should assume that the Veteran's reported in-service injury, where he was struck in the back with a door bolt, actually happened as described.  While an absence of in-service complaints of a back disability may be considered by the examiner, the absence of such cannot serve as the sole basis for concluding that the Veteran did not have such a disability in service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing these opinions, the examiner should reference all relevant lay and medical evidence of record.

2.  Ensure that the VA examination report is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998)

3.  Finally, readjudicate the Veteran's remaining service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


